Citation Nr: 0838206	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the benefit sought on appeal. 

In September 2008 the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Newark, New Jersey 
RO.  A transcript of the hearing testimony is in the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has bilateral hearing loss due to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise such as gunfire, torpedo explosions and 
whistles while on board ships in service.

The Board notes that the veteran's service treatment records 
are not available for review.  The Board is mindful that, in 
a case such as this, where complete service treatment records 
are unavailable, there is a heightened obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  While it is unfortunate that the veteran's 
service treatment records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.

The veteran submitted an April 2005 private audiogram which 
seems to indicate that the veteran has some degree of hearing 
loss; however there is no report or narrative attached with 
the audiogram, which limits its probative value for the 
Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Board may not interpret graphical representations of 
audiometric data).  

A June 2005 private treatment report from Dr. S.K. noted that 
the veteran had a history of gradual hearing loss.  The 
report also noted that the veteran had almost complete 
hearing loss in both ears several months before, but it was 
somewhat improved.  The physician diagnosed hearing loss and 
tinnitus and indicated that the veteran should get an 
audiogram to better assess the amount of hearing loss he had.  

A July 2005 VA audiologist reported that the veteran's chief 
complaints were unilateral tinnitus and bilateral hearing 
loss.  The examiner reported that the tinnitus was reported 
to have started during military service following an episode 
of torpedo bombing of the veteran's ship.  The veteran also 
reported a sharp drop in hearing that started two month prior 
to the current examination.  He woke up one day and his 
hearing had deteriorated.  The veteran's physician suspected 
a sinus infection.  An MRI was performed and there were no 
signs of retrocochlear pathologies present at that time.  An 
audiologist recommended hearing aides.  The veteran 
attributed his current ear problems to noise exposure in 
military service, including a torpedo bombing, as well as 
chipping hammers, guns and whistle blowing.  The veteran 
stated he did not wear hearing protection at any time during 
service.  There was no other significant otological history 
relayed by the veteran and recreational noise exposure was 
denied.  An audiogram demonstrated pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
60
55
60
LEFT
45
40
50
55
55

Speech audiometry revealed Maryland CNC speech recognition 
ability of 54 percent in the right ear and of 54 percent in 
the left ear.  

The examiner's assessment was that the veteran's right ear 
showed moderate to moderately-severe sensorineural hearing 
loss and that his left ear showed moderate sensorineural 
hearing loss.  

Since the veteran had a bilateral auditory threshold of 40 
decibels or higher at all of the designated frequencies, 
since he had at least three auditory thresholds of 26 
decibels or higher at the designated frequencies and since he 
had speech recognition of 54 and 54 percent bilaterally, the 
veteran has bilateral hearing loss as defined by VA.  See 
38 C.F.R. § 3.385.

The VA audiologist who conducted the examination in July 2005 
opined in August 2006 that the veteran's hearing loss was 
less likely as not caused by his military service.  The 
examiner also opined that the veteran's tinnitus was at least 
as likely a not a result of his military service.  The Board 
notes that the veteran was service-connected for tinnitus via 
rating decision in September 2006.  

A September 2008 private audiologist, Dr. T.B., noted that 
the veteran was seen with complaints of decreased hearing and 
tinnitus in both ears.  She also noted that the veteran had 
served in the Merchant Marines during World War II.  The 
audiogram associated with the audiologist's report showed 
that the veteran continued to suffer from bilateral hearing 
loss.  The audiologist found that the veteran had a normal 
otoscopic exam bilaterally.  She diagnosed severe 
sensorineural hearing loss in the right ear; with a moderate 
to severe sensorineural hearing loss in the left hear.  She 
indicated this was a significant drop in hearing since the 
veteran was last tested.  Speech discrimination was 
considered good for the right ear and fair for the left ear.  
Impedance testing revealed Type "A" tympanogram bilaterally 
suggestive of normal middle ear function.  Acoustic reflexes 
were consistent with his hearing profile and distortion 
product otoacoustic emissions were consistent with the 
veteran's hearing profile.  The audiologist opined that it 
was more than likely that the veteran's hearing loss and 
tinnitus were due to his military service.  She also 
recommended binaural amplification given inter-personal 
communication difficulties in all situations and a 
significant drop in hearing.  

During the veteran's September 2008 hearing he testified that 
he was torpedoed during World War II while aboard the S.S. 
Awimonte.  He was two rooms down from where the torpedo hit 
and it sunk the ship.  The veteran first noticed his hearing 
loss when he was on a raft being rescued from the sunken 
ship.  He saw guys talking to him, but just saw their mouths 
moving.  He couldn't hear anything while the guys on the raft 
were talking to him.  His head throbbed, but he didn't 
receive any treatment at the time, other than taking pain 
killers and having his ears washed out.  He currently 
receives treatment for his hearing loss, as he has hearing 
aids issued by VA.  The veteran's representative argued that 
many of the Merchant Mariners never filed claims with VA over 
the years because it was only very recently they were 
considered veterans by VA.  

While the veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board finds the hearing 
testimony of the veteran to be credible as to a continuity of 
symptomatology of difficulty in hearing since service, 
however.

There are two medical opinions that address the contended 
relationship between the veteran's exposure to noise in 
service and the veteran's current bilateral hearing loss. It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various opinions in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

The Board acknowledges that it appears that the veteran's 
claims file and service treatment records were not available 
for Dr. T.B. to examine and therefore that her opinions are, 
to some extent, based on the veteran's own recitation of his 
medical history.  The Board may not, however, disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Rather, as the Court 
further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the veteran as lacking credibility.  In this case, there 
is no reason to doubt the veteran's credibility with respect 
to the history of his symptoms.

Here, the Board has no basis for fully discounting either the 
opinion in support of the veteran's claim or against the 
veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  Both opinions were offered by doctors whose 
professional credentials demonstrate that they possess the 
necessary education, training, and expertise to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there is one opinion in favor 
of the veteran's claim and one opinion against the claim.  
See C.F.R. § 3.102 (2007). 

There is evidence both for and against the claim.  The 
veteran's service treatment records are not available he does 
not contend that he received significant treatment for his 
hearing loss in service.  However, though the veteran was not 
diagnosed with hearing loss in service "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut 
a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  Furthermore, though the medical 
records available to the Board do not show any post-service 
treatment for hearing loss until 2005, the veteran's own 
testimony is competent to provide a continuity of 
symptomatology by describing that he has experienced a 
difficulty in hearing since discharge from service.  See 38 
C.F.R. § 3.303(b).  

The opinion of Dr. T.B. provides support for a finding of 
service connection.  Significantly, Dr. T.B. opined that the 
veteran's present bilateral hearing loss first arose during 
service.  The August 2006 VA examiner opined that it was less 
likely than not that the veteran's hearing loss was caused by 
his military service.  However, this same VA examiner also 
opined that it was at least as likely as not that the 
veteran's tinnitus was a result of his military service, 
which provides further evidence of the acoustic trauma that 
the veteran suffered during service.

The medical evidence and continuity of symptomatology suggest 
that the evidence of record that the veteran incurred 
bilateral hearing loss as a result of his military service is 
at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and testimony of the veteran, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.  As noted above, the evidence includes a VA 
audiological exam which demonstrates that the veteran has 
current hearing loss as defined by VA, the veteran's 
testimony of a continuity of symptomatology and the opinion 
of a private audiologist, indicating the veteran's hearing 
loss was related to his military service.  Accordingly, since 
the evidence is at least in equipoise, the benefit of the 
doubt doctrine is applicable and the veteran prevails.  See 
Gilbert, supra.  Therefore, service connection for bilateral 
hearing loss is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


